



EXHIBIT 10.9a
EMPLOYMENT AGREEMENT


This Employment Agreement (this “Agreement”), dated and effective December 17,
2013 (“Effective Date”), is entered into by and between KAR Auction Services,
Inc. (“Employer”) and Peter Kelly (“Employee”).
RECITALS
A.    Employer desires to employ Employee as its Chief Technology Officer
pursuant to the terms and conditions set forth in this Agreement.
B.    Employee desires to accept such employment.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
1.     Employment Period. The period of employment of Employee by Employer
hereunder shall commence on the Effective Date and continue thereafter until
terminated pursuant to Section 4 of this Agreement (the “Employment Period”).
2.     Title and Duties. During the Employment Period, Employee shall serve as
the Chief Technology Officer of Employer and shall perform the duties and
responsibilities inherent in such position and any other duties consistent with
such position as may be reasonably assigned to Employee from time to time by
Employer’s Chief Executive Officer or Board of Directors of Employer (“Board”).
Employee shall perform the duties of this position in a diligent and competent
manner and on a full-time basis during the Employment Period.
3.     Compensation and Benefits.
(a)    Base Salary. During the Employment Period, Employee shall be paid an
annual base salary of $388,640 (“Base Salary”), less withholdings and deductions
required by law or requested by Employee. Employee’s Base Salary may be adjusted
but may not be adjusted downward except in connection with across-the-board base
salary reductions, by the Board from time to time.
(b)    Business Expenses. Employer shall reimburse Employee for all reasonable
business expenses incurred in performing services pursuant to this Agreement
upon Employee’s presentation to Employer, on a timely basis, of satisfactory
documentation of such expenditures. Such expenses shall be reimbursed as soon as
administratively feasible, but in no event later than the end of the calendar
year following the calendar year in which the applicable expense was incurred.
Notwithstanding the foregoing, all such expenses shall be reimbursed upon any
termination of Employee’s employment under this Agreement, including without
limitation a termination for Cause.





--------------------------------------------------------------------------------

 


(c)    Annual Bonuses. In addition to Base Salary, Employee shall be eligible to
participate in the KAR Auction Services, Inc. Annual Incentive Plan (the “Bonus
Plan”) (as in effect from time to time). Except as provided in Section 4 and
Section 5 below, payment to Employee of any amounts under the Bonus Plan shall
be subject to Employee’s continued employment with Employer through December 31
of the calendar year to which such bonus relates. Payment of any bonus pursuant
to the Bonus Plan shall be made as soon as practicable but in no event later
than March 15 of the year following the calendar year to which such bonus
relates.
(d)    Equity.     Employee shall be eligible to participate in all Employer
incentive programs extended to executive-level employees of Employer generally
at levels commensurate with Employee’s position, including without limitation
the KAR Auction Services, Inc. 2009 Omnibus Stock and Incentive Plan.
(e)    Employee Benefits. Employee shall be eligible to participate in
Employer’s health and welfare benefit programs, 401(k) benefit program, life and
disability insurance programs, and any other employee benefits, benefit plans,
policies or programs Employer provides to its executive-level employees, in each
case, as they may exist from time to time and subject to the terms and
conditions thereof. Nothing in this Agreement shall require Employer to maintain
any benefit plan, or shall preclude Employer from terminating or amending any
benefit plan from time to time.
(f)    Vacation and Holidays. During the Employment Period, Employee shall be
entitled to annual paid vacation in accordance with Employer’s policy applicable
to executive-level employees, but in no event less than four (4) weeks of paid
vacation during each full calendar year of employment. Employee shall receive a
pro-rated portion of such vacation during Employee’s initial and final partial
calendar years of employment under this Agreement. Unused, earned vacation shall
not carry over from one calendar year to the next, unless Employer’s written
policies otherwise provide for such carry over. Upon termination of Employee’s
employment for any reason, Employer shall pay Employee for any unused, earned
vacation days based upon Employee’s then current Base Salary. Employee shall
also be entitled to all of the paid holidays recognized by Employer generally.
(g)    Automobile Allowance. During the Employment Period, Employer shall pay
Employee an annual automobile allowance of at least Eighteen Thousand Dollars
($18,000). Such allowance shall be paid in accordance with Employer’s regular
payroll practices, as may be in effect from time to time, but in no event less
frequently than monthly.
4.     Termination.
(a)    Termination by Employer for Cause. Employer may terminate Employee’s
employment under this Agreement at any time for Cause after the Board, by the
majority vote of its members (excluding, for this purpose, any employee member
of the Board, if applicable) determines that the actions or inactions of
Employee constitute Cause, and Employee’s employment should accordingly be
terminated for Cause. In the


2





--------------------------------------------------------------------------------

 


event of a termination of Employee by Employer for Cause, Employee or Employee’s
estate, if applicable, shall be entitled to receive: (i) Employee’s accrued Base
Salary through the termination date, paid within 30 days of the termination
date; (ii) an amount for reimbursement, paid within 30 days following submission
by Employee to Employer of appropriate supporting documentation for any
unreimbursed business expenses properly incurred prior to the termination date
by Employee pursuant to Section 3(b) and in accordance with Employer’s policy;
(iii) any accrued and unpaid vacation pay, paid within 30 days of the
termination date; and (iv) such employee benefits, if any, to which Employee or
Employee’s dependents may be entitled under the employee benefit plans or
programs of Employer, paid in accordance with the terms of the applicable plans
or programs (the amounts described in clauses (i) through (iv) hereof being
referred to as “Employee’s Accrued Obligations”).
For purposes of this Agreement, “Cause” means (A) Employee’s willful, continued
and uncured failure to perform substantially Employee’s duties under this
Agreement (other than any such failure resulting from incapacity due to
medically documented illness or injury) for a period of fourteen (14) days
following written notice by Employer to Employee of such failure, (B) Employee
engaging in illegal conduct or gross misconduct that is demonstrably likely to
lead to material injury to Employer, monetarily or otherwise, (C) Employee’s
indictment or conviction of, or plea of nolo contendere to, a crime constituting
a felony or any other crime involving moral turpitude, or (D) Employee’s
violation of Section 7 of this Agreement or any other covenants owed to Employer
by Employee.
(b)    Termination by Employer without Cause. Employer may terminate Employee’s
employment under this Agreement without Cause at any time upon thirty (30) days’
prior written notice to Employee. In addition to the severance benefits provided
in Section 5, in the event of Employee’s termination by Employer without Cause,
Employer shall pay to Employee all of Employee’s Accrued Obligations.
(c)    Termination by Employee for Good Reason. Employee may terminate
Employee’s employment under this Agreement for Good Reason. For purposes of this
Agreement, “Good Reason” means the occurrence of any of the following:
(i)    Any material reduction of Employee’s authority, duties and
responsibilities;
(ii)    Any material failure by Employer to comply with any of the terms and
conditions of this Agreement;
(iii)    Any failure to timely pay or provide Employee’s Base Salary, or any
reduction in Employee’s Base Salary, excluding any Base Salary reduction made in
connection with across the board salary reductions;
(iv)    The requirement by Employer that Employee relocate Employee’s principal
business location to a location more than fifty (50) miles from Employee’s
principal base of operation as of the Effective Date; or


3





--------------------------------------------------------------------------------

 


(v)    A Change of Control occurs and, if applicable, Employer fails to cause
its successor (whether by purchase, merger, consolidation or otherwise) to
assume or reaffirm Employer’s obligations under this Agreement without change.
For purposes of this Agreement, “Change of Control” shall have the meaning
assigned to such term under the KAR Auction Services, Inc. 2009 Omnibus Stock
and Incentive Plan.
Within ninety (90) days of the occurrence of a Good Reason event, Employee may
provide Employer with written notice of Employee’s termination of employment to
be effective thirty (30) days after delivery of such notice, during which
Employer shall have the opportunity to cure such Good Reason event. In the event
of a termination for Good Reason, in addition to the severance benefits provided
in Section 5, Employer shall pay to Employee all of Employee’s Accrued
Obligations.
(d)    Termination by Employee without Good Reason. Employee may terminate
Employee’s employment under this Agreement at any time without Good Reason, upon
thirty (30) days’ prior written notice to Employer. In the event of a
termination described in this Section 4(d), Employer shall pay to Employee all
of Employee’s Accrued Obligations.
(e)    Termination due to Employee’s death or Disability. Employee’s employment
under this Agreement shall terminate upon Employee’s (i) death, or
(ii) “Disability,” which for purposes of this Agreement means a “Total
Disability” (or equivalent) as defined under Employer’s Long Term Disability
Plan in effect at the time of the Disability. In the event of a termination
described in this Section 4(e), Employer shall pay to Employee all of Employee’s
Accrued Obligations. In addition, (i) if Employee is participating in the health
plans of Employer at the time of termination, Employer shall pay to Employee the
premiums attributable to maintaining Employee’s (and Employee’s qualified
beneficiaries’) insurance coverage under the Consolidated Omnibus Budget
Reconciliation Act until the earlier of (A) the date that is twelve (12) months
following the date of termination and (B) the date Employee is or becomes
eligible for comparable coverage under health plans of another employer (the
“Continued Benefits”), (ii) Employer shall pay to Employee (or Employee’s estate
and/or beneficiaries), in a lump sum following effectiveness of the release
described in Section 6 and at the same time Employer pays annual bonuses for
such calendar year to its other executives, an amount equal to (x) the actual
bonus Employee would have received under the Bonus Plan had Employee remained
employed by Employer through the remainder of the calendar year in which
termination occurred, multiplied by (y) a fraction, the numerator of which is
the number of days Employee was employed in the calendar year in which
termination occurred and the denominator of which is 365 and (iii) Employer
shall pay to Employee (or Employee’s estate and/or beneficiaries) an amount
equal to any annual bonus for a prior completed calendar year that is yet to be
calculated and/or paid to Employee, paid as soon as practicable following
effectiveness of the release described in Section 6 but in no event later than
March 15 of the year following the calendar year to which such bonus relates
(the “Earned But Unpaid Bonus”).


4





--------------------------------------------------------------------------------

 


5.     Severance Benefits. In the event of a termination of Employee’s
employment under Section 4(b) or 4(c) of this Agreement, Employer shall provide
Employee with the following severance benefits:
(a)    Employer shall pay to Employee an amount equal to the sum of
(i) Employee’s annual Base Salary and (ii) Employee’s bonus at target for the
year in which termination occurs, which shall be paid by Employer to Employee in
a lump sum as soon as practicable following (and subject to) effectiveness of
the release described in Section 6 but in no event later than sixty (60) days
following the date of termination, provided that if such sixty (60) day period
covers two taxable years, payment shall be made in the second taxable year.
(b)    The Continued Benefits; and
(c)    The Earned But Unpaid Bonus.
6.     Release of Claims. As a condition to the receipt of any payments or
benefits described in Section 5 of this Agreement, subsequent to the termination
of the employment of Employee (other than any Accrued Benefits or any payment or
benefits payable on account of Employee’s death), Employee shall be required to
execute, and not subsequently revoke, within fifty (50) days following the
termination of Employee’s employment a release, in a form reasonably
satisfactory to Employer, of all claims arising out of or related to Employee’s
employment or the termination thereof.
7.     Restricted Activities.
(a)    Acknowledgements. Employee understands and acknowledges that Employer has
invested, and continues to invest, substantial time, money and specialized
knowledge into developing its resources, creating a customer base, generating
customer and potential customer lists, training its employees, and improving its
offerings in the field of wholesale, retail or consumer vehicle remarketing,
including but not limited to vehicle auctions (whole car and salvage), online
services, or dealer floor-plan financing. Employee understands and acknowledges
that as a result of these efforts, Employer has created, and continues to use
and create, Confidential Information (as defined below) and that such
Confidential Information is integral to providing Employer with a competitive
advantage over others in the marketplace. Employee further understands and
acknowledges that the nature of Employee’s position gives him access to and
knowledge of Confidential Information and places him in a position of trust and
confidence with Employer.
(b)    Confidential Information. Employee acknowledges and agrees that
Confidential Information is the property of Employer, and that Employee shall
not acquire any ownership rights in Confidential Information. Employee (i) shall
use Confidential Information solely in connection with Employee’s employment
with Employer; (ii) shall not directly or indirectly disclose, use or exploit
any Confidential Information for Employee’s own benefit or for the benefit of
any person or entity, other than Employer, both during and after Employee’s
employment with Employer; and


5





--------------------------------------------------------------------------------

 


(iii) shall hold Confidential Information in trust and confidence, and use all
reasonable means to assure that it is not directly or indirectly disclosed to or
copied by unauthorized persons or used in an unauthorized manner, both during
and after Employee’s employment with Employer. To the extent that Employee
creates or develops any Confidential Information during the course of Employee’s
employment with Employer, it shall be the sole and exclusive property of
Employer. For purposes of this Agreement, “Confidential Information” shall mean
any proprietary, confidential and competitively-sensitive information and
materials which are the property of Employer, excluding information and
materials generally known or available to the public, other than as a result of
Employee’s breach of this Section 7, and including without limitation (A) trade
secrets, (B) business and technical information that gives Employer a
competitive advantage, and (C) information concerning Employer’s customers,
suppliers, vendors, licensors, affiliates, financing sources, profits, revenues,
financial condition, pricing, training programs, service techniques, service
processes, marketing plans, and business strategies.
(c)    Intellectual Property. Employee agrees to promptly disclose to Employer
and hereby assigns and agrees to assign, without further compensation, to
Employer, Employee’s entire right, title and interest in each and every
invention (whether or not patentable), technological innovation, and
copyrightable work, in which Employee participates during Employee’s employment
with Employer whether or not during working hours, that pertains to Employer’s
business or is aided by the use of time, material, or facilities of Employer.
Employee further agrees to perform all reasonable acts, including executing
necessary documents, requested by Employer to assist it, without further
compensation, in obtaining and enforcing its property rights in the above.
(d)    Non-Solicitation/Non-Interference. During Employee’s employment with
Employer and for a period of one (1) year immediately following the termination
of Employee’s employment for any reason, Employee shall not (i) induce or
attempt to induce any employee of Employer to leave the employ of Employer, or
in any way interfere with the relationship between Employer and any of its
employees, or (ii) induce or attempt to induce any customer, client, member,
supplier, licensee, licensor or other business relation of Employer to cease
doing business with Employer, or otherwise interfere with the business
relationship between Employer and any such customer, client, member, supplier,
licensee, licensor or business relation of Employer.
8.     Section 409A. The payments and benefits under this Agreement and the
terms of any release agreement are intended to be exempt from Section 409A of
the Internal Revenue Code of 1986, as amended (“Code”), and the regulations
promulgated thereunder (“Section 409A”) and, accordingly, to the maximum extent
permitted, this Agreement and any release agreement shall be interpreted and
administered consistent with such intent. If under this Agreement, an amount is
to be paid in two or more installments, for purposes of Section 409A, each
installment shall be treated as a separate payments. Without limiting the
foregoing, solely to the extent required to avoid the imposition of any
additional tax or interest to the Employee under Section 409A, any payments,
benefits and other obligations under this Agreement that arise in connection
with Employee’s “termination of employment,” “termination” or similar


6





--------------------------------------------------------------------------------

 


reference in this Agreement shall be triggered only if such termination of
employment qualifies as a “separation from service” within the meaning under
Section 409A. Notwithstanding any other provision of this Agreement, if at the
time of the termination of Employee’s employment, Employee is a “specified
employee,” for purposes of Section 409A, and any payments or benefits upon such
termination including but not limited to payments or benefits under this
Agreement would otherwise result in additional tax or interest to the employee
under Section 409A, Employee will not be entitled to receive such payments or
benefits until the date that is six (6) months after the termination of the
Employee’s employment for any reason, subject to earlier immediate payment if
the employee dies during such six (6) month period. To the extent required to
avoid the imposition of any additional tax or interest under Section 409A,
amounts reimbursable to under this Agreement shall be paid to Employee on or
before the last day of the year following the year in which the expense was
incurred and the amount of expenses eligible for reimbursement (and in-kind
benefits provided to Employee) during any one year may not affect amounts
reimbursable or provided in any subsequent year. If any provision of this
Agreement would subject Employee to any additional tax or interest under Section
409A, then Employer shall use its best efforts to amend such provision; provided
that Employer shall not incur any additional expense as a result of such
amendment. Notwithstanding any other provision hereof, in no event shall
Employer be liable for, or be required to indemnify Employee for, any liability
of Employee for taxes or penalties under Section 409A.
9.     Arbitration. Any dispute, controversy or claim arising out of or relating
to this Agreement, the breach, termination, enforcement, interpretation, or
validity thereof (including the determination of the scope or applicability of
this arbitration agreement), or its subject matter shall be subject and resolved
by binding arbitration administered by a single arbitrator from the American
Arbitration Association. The parties acknowledge and agree that Employer is
involved in transactions involving interstate commerce and that the Federal
Arbitration Act shall govern any arbitration pursuant to this Agreement. Such
arbitration shall be conducted in accordance with the commercial rules and
regulations promulgated by the American Arbitration Association applying the
laws of the State of Indiana. The arbitration shall be conducted in
Indianapolis, Indiana. Discovery shall be completed within ninety (90) days of
the filing of the complaint and the arbitration shall be held no later than one
hundred twenty (120) days after the filing of the complaint. A record of the
proceedings shall be kept by a qualified court reporter. The decision of the
arbitrator shall contain findings of fact and conclusions of law, and shall be
made within thirty (30) days of the arbitration and shall be final and binding
on the parties, and shall be unappealable. The decision may be enforced in any
court having jurisdiction over the parties and the subject matter. Costs of the
arbitrator shall be split equally between Employer and Employee.
10.    Miscellaneous Provisions.
(a)
Notices. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:



7





--------------------------------------------------------------------------------

 


To Employer:        KAR Auction Services, Inc.
13085 Hamilton Crossing Blvd.
Carmel, IN 46032
Attention: Rebecca C. Polak, Esq.
Email: becca.polak@karauctionservices.com


To Employee:        At Employee’s address on file with Employer
                    
(b)    Entire Agreement. This Agreement sets forth the entire agreement between
Employer and Employee with respect to the subject matter of this Agreement and
fully supersedes all prior negotiations, representations and agreements, whether
written or oral, between Employer and Employee with respect to the subject
matter of this Agreement, including, but not limited to, that certain Severance
and Consulting Agreement, as amended, dated as of August 25, 2011, between
ADESA, Inc. and Employee.
(c)    Severability. The provisions of this Agreement are severable and shall be
separately construed. If any of them is determined to be unenforceable by any
court, that determination shall not invalidate any other provision of this
Agreement.
(d)    Amendment and Waiver. This Agreement may not be modified, amended or
waived in any manner except by a written document executed by Employer and
Employee. The waiver by either party of compliance with any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any other provision of this Agreement (whether or not similar), or a continuing
waiver or a waiver of any subsequent breach by such party of a provision of this
Agreement.
(e)    No Mitigation. In no event shall Employee be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to Employee under any of the provisions of this Agreement and such amounts shall
not be reduced whether or not the Employee obtains other employment.
(f)    Successors and Assigns. This Agreement and the covenants herein shall
extend to and inure to the benefit of the successors and assigns of Employer.
Employer shall require any successor (whether by purchase, merger, consolidation
or otherwise) to assume or reaffirm, as applicable, Employer’s obligations under
this Agreement without change. Failure of Employer to obtain such an assumption
shall entitle Employee to terminate Employee’s employment under this Agreement
for Good Reason.
(g)    Headings. Numbers and titles to Sections hereof are for information
purposes only and, where inconsistent with the text, are to be disregarded.
(h)    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which when
taken together, shall be and constitute one and the same instrument.


8





--------------------------------------------------------------------------------

 


(i)    Governing Law and Forum. This Agreement shall be governed by and
construed according to the internal laws of the State of Indiana, without regard
to conflict of law principles.
[SIGNATURE PAGE FOLLOWS]






9





--------------------------------------------------------------------------------


 




IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first set forth above.
“Employer”
“Employee”
 
 
KAR AUCTION SERVICES, INC.
 
 
 
 
 
 
 
By:    /s/ James P. Hallett                  
      /s/ Peter Kelly         
 
 
Printed:    James P. Hallett              
 
 
 
Title:    Chief Executive Officer      
 
 
 












